
	
		I
		111th CONGRESS
		1st Session
		H. R. 982
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Goodlatte (for
			 himself, Mr. McIntyre,
			 Mr. Boozman,
			 Mr. Bachus,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Broun of Georgia,
			 Mr. Duncan,
			 Ms. Foxx, Mr. Gohmert, Mr.
			 Graves, Mr. Franks of
			 Arizona, Mr. Jones,
			 Mr. Latham,
			 Mr. Linder,
			 Mr. Lucas,
			 Mr. Mack, Mr. Manzullo, Mr.
			 McCotter, Mr. Simpson,
			 Mr. Westmoreland,
			 Mr. Young of Alaska,
			 Mr. Issa, Mr. Cole, Mrs.
			 McMorris Rodgers, Mr. Hastings of
			 Washington, Mrs. Myrick,
			 Mr. Akin, Mr. King of Iowa, Mr. Neugebauer, Mr.
			 Conaway, Mr. Smith of
			 Texas, Mr. Lamborn,
			 Mr. Sensenbrenner,
			 Mr. Pence,
			 Mr. Thornberry,
			 Mr. Hensarling,
			 Mr. Inglis,
			 Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mr. Bonner,
			 Mr. Burgess,
			 Mr. Cantor,
			 Mr. Culberson,
			 Mr. Forbes,
			 Mr. Hunter,
			 Mr. McCarthy of California,
			 Mr. McHenry,
			 Mr. Miller of Florida,
			 Mr. Rogers of Kentucky,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shuster,
			 Mr. Peterson,
			 Mr. Souder,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tiahrt,
			 Mr. Wittman,
			 Mr. Gingrey of Georgia,
			 Mr. Pitts,
			 Mr. Price of Georgia,
			 Mr. Wilson of South Carolina,
			 Mr. Latta, and
			 Mr. Dreier) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To terminate the Internal Revenue Code of
		  1986.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Code Termination Act.
		2.Termination of
			 Internal Revenue Code of 1986
			(a)In
			 GeneralNo tax shall be imposed by the Internal Revenue Code of
			 1986—
				(1)for any taxable
			 year beginning after December 31, 2012; and
				(2)in the case of any
			 tax not imposed on the basis of a taxable year, on any taxable event or for any
			 period after December 31, 2012.
				(b)ExceptionSubsection
			 (a) shall not apply to taxes imposed by—
				(1)chapter 2 of such
			 Code (relating to tax on self-employment income);
				(2)chapter 21 of such
			 Code (relating to Federal Insurance
			 Contributions Act); and
				(3)chapter 22 of such
			 Code (relating to Railroad Retirement Tax
			 Act).
				3.New Federal tax
			 system
			(a)StructureThe
			 Congress hereby declares that any new Federal tax system should be a simple and
			 fair system that—
				(1)applies a low rate
			 to all Americans;
				(2)provides tax
			 relief for working Americans;
				(3)protects the
			 rights of taxpayers and reduces tax collection abuses;
				(4)eliminates the
			 bias against savings and investment;
				(5)promotes economic
			 growth and job creation; and
				(6)does not penalize
			 marriage or families.
				(b)Timing of
			 implementationIn order to ensure an easy transition and
			 effective implementation, the Congress hereby declares that any new Federal tax
			 system should be approved by Congress in its final form no later than July 4,
			 2012.
			4.Delay of
			 termination dates
			(a)Two-thirds
			 majority requiredIn the
			 House of Representatives or the Senate, a bill or joint resolution, amendment,
			 or conference report carrying a change of the dates specified in section 2(a)
			 of this Act may not be considered as passed or agreed to unless so determined
			 by a vote of not less than two-thirds of the Members voting, a quorum being
			 present.
			(b)Rules of the
			 Senate and HouseThe provisions of subsection (a) are enacted by
			 the Congress as an exercise of the rulemaking power of the House of
			 Representatives and the Senate, respectively, and as such they shall be
			 considered as part of the rules of each House, respectively, or of that House
			 to which they specifically apply, and such rules shall supersede other rules
			 only to the extent that they are inconsitent therewith.
			
